Order entered March 8, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01040-CV

         MICHAEL CARY SNOWDEN AND BRENDA ASCENCIO, Appellants

                                            V.

                              BRANDON QUACH, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-00955-D

                                         ORDER
       Before the Court is appellee’s March 7, 2019 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to March 14, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE